Citation Nr: 0106888	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-11 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to assignment of a higher disability evaluation 
for service-connected hypertension, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had 20 years active duty service ending with his 
retirement in January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in April 1998, a statement of the case was issued in 
March 1999, and a substantive appeal was received in May 
1999.  In January 2001, the veteran appeared at a personal 
hearing before the undersigned member of the Board in 
Washington, D.C.


REMAND

The veteran contends that his hypertension is more severe 
than contemplated by the 10 percent evaluation assigned.  
This is an original claim placed in appellate status by a 
notice of disagreement taking exception with the initial 
rating assigned by the RO after a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal.  

At his January 2001 Board hearing, the veteran testified that 
his blood pressure readings had recently increased.  He 
attributed the rise in readings to a change in medication.  
He stated that recent readings showed a systolic pressure 
above 160.  While the Board notes that under Diagnostic Code 
7101, the next higher rating of 20 percent is for application 
where diastolic pressure is predominantly 110 or more, or 
where systolic pressure is predominantly 200 or more, the 
veteran has at any rate claimed that the severity of his 
hypertension has increased.  He did not report that that the 
systolic readings were 200 more.  However, the Board cannot 
view his testimony that they were higher than 160 as ruling 
out the possibility that they are over 200.  The veteran 
testified that the increased readings were noted on recent 
visits to the VA medical facility in Durham.  Those records 
are not associated with the claims file and therefore must be 
obtained and reviewed in connection with the veteran's claim.  
The Board notes that he also testified that he is receiving 
no treatment for hypertension from any private medical care 
providers.  

Although remand of this case is required due to the veteran's 
assertions regarding a recent increase in severity and 
additional VA medical records (of which the Board must be 
assigned constructive knowledge), the Board does also note 
that on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This newly enacted legislation provides, among 
other things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097098 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  In view of the 
need to remand the case for reasons set forth above, 
additional review of the claims file to ensure compliance 
with this new legislation is appropriate. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  All pertinent VA medical records (not 
already of record) should be associated 
with the claims file.  Specifically, all 
recent medical records from the VA 
facility in Durham should be obtained and 
made of record, including the report of 
treatment rendered on or about January 
24, 2001.

2.  The RO should then review the claims 
file and undertake any additional 
actions, including a medical examination 
if deemed necessary, to comply with the 
provisions of the newly enacted Veterans 
Claims Assistance Act of 2000.  

5.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  If the claim remains denied, 
the RO should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The purpose of this remand is to ensure that all pertinent 
evidence is available for appellate review.  The veteran and 
his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



